IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IKEMEFLTLA CHARLES IBEABUCHI,                             No. 66855
                   Appellant,
                   vs.
                   DAVID Z. CHESNOFF; RICHARD A.                                FILED
                   SCHONFELD; LAW OFFICES OF                                     JAN 2 1 2016
                   GOODMAN & CHESNOFF D/B/A
                   GOODMAN & CHESNOFF,
                   Respondents.

                                            ORDER DISMISSING APPEAL

                                  On January 11, 2016, appellant filed in docket number 63222
                   a motion entitled "Voluntary Withdrawal of Appeals," in which he
                   requests that this court dismiss all appeals from District Court case
                   number A517292. Because the instant appeal also arises from District
                   Court case number A517292, the clerk of this court is directed to file
                   appellant's motion on the docket of this appeal also.
                                  Cause appearing, appellant's motion for voluntary dismissal of
                   this appeal is granted. This appeal is dismissed.' NRAP 42(b).
                                  It is so ORDERED.
                                                              aiLA
                                                                                          C.J.
                                                         Parraguirre



                   cc:   Hon. Adriana Escobar, District Judge
                         Ikemefula Charles Ibeabuchi
                         Chesnoff & Schonfeld
                         Eighth District Court Clerk

                         1   In light of this order, all pending motions are denied as moot.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    ce.